Case 1:18-cv-01296-CMH-IDD Document 44 Filed 09/18/19 Page 1 of 3 PageID# 393



                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division



 JAMES GHAISAR et al.,

                  Plaintiffs,                      Civil Action No. 1:18-cv-1296 (CMH/IDD)

 v.

 Alejandro Amaya, et al.,

                  Defendants.


       JOINT MOTION FOR ENTRY OF STIPULATED PROTECTIVE ORDER AND
                     MEMORANDUM OF LAW IN SUPPORT


         Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure and Rule 5(c) of the Local

Rules for the United States District Court for the Eastern District of Virginia, Plaintiffs James

Ghaisar and Kelara Ghaisar, Defendant Alejandro Amaya, and Defendant Lucas Vinyard, by

their counsel, respectfully request that the Court enter the Stipulated Protective Order attached

hereto as Exhibit 1. In support of their Joint Motion, Plaintiffs and Defendants provide the

following:

      1. Pursuant to Rule 26(c)(2) of the Federal Rules of Civil Procedure, “a party or any person

         from whom discovery is sought may move for a protective order in the court where the

         action is pending . . .”

      2. Plaintiffs and Defendants, by counsel, have conferred and agreed to the terms of a

         Stipulated Protective Order governing the parties’ treatment of discovery obtained from

         non-parties to this action.

      3. An endorsed copy of the Stipulated Protective Order is attached hereto as Exhibit 1.
Case 1:18-cv-01296-CMH-IDD Document 44 Filed 09/18/19 Page 2 of 3 PageID# 394
Case 1:18-cv-01296-CMH-IDD Document 44 Filed 09/18/19 Page 3 of 3 PageID# 395
